Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed December 07, 2021. As filed, claims 16, 17, 29-41 are pending; of which, claim 16 is  currently amended. Claims 37-41 are newly added. Claims 1-15, 18-27 are cancelled. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/07/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 16-18, 28-36 under 35 U.S.C. § 112 first paragraph  over is withdrawn per claim amendments and per arguments submitted by applicants.
Applicant’s arguments (Remarks page 5-11) were carefully considered and were found persuasive.

2. The rejection of claims 16-18 and 27-36 under 35 U.S.C. § 103 over Samal et al. (Int. J Cancer 133, 2013, 1323) and Burns et al. (U.S. Patent Appln. Publication
No. US 2006/0122279) and further in view of Berge et al. (J Pharm. Sci. 1977, Vol. 66, 1-18)  is withdrawn per claim amendment and arguments submitted by Applicants.  

Applicant's arguments that  “The subject matter of the claims, as amended, is patentable under 35 U.S.C. § 103 over Samal et al. and Burns et al. and further in view of Berge et al. because: (1) the subject matter of the amended claims is not obvious in view of the teachings of the cited combination of references and knowledge generally 
Claim 16, as amended, is drawn to a method of treating a solid tumor cancer, comprising administering to a subject in need thereof a therapeutically effective amount of a salt of formula AMXT 1501 :(capric acid)2, wherein the salt is administered in conjunction with DFMO, or a pharmaceutically acceptable salt thereof. The subject matter of Claim 16, as amended, is not only characterized by selection of capric acid and AMXT 1501, but selection of capric acid and AMXT 1501 in a 2: 1 stoichiometry”  (Remarks page 12); and further that  “As shown in Table 18 (and Table A), Applicant unexpectedly found that oral administration of AMXT 1501 in its dicaprate salt form (Group 4) reduced the CV more than four-fold compared to oral administration of AMXT 1501 provided as a phosphate salt (Group 3), and nearly three-fold compared to oral administration of AMXT 1501 free base (Group 1) without comprising overall exposure to AMXT 1501. In fact, AUCo-t values increased with the reduction in subject-to-subject variability. Oral administration of AMXT 1501 in its dicaprate salt form (Group 4) increased mean AUCo-t by 200% compared to oral administration of AMXT 1501 phosphate salt (Group 3), and by 140% compared to oral administration of AMXT 1501 free base (Group 1).” (Remarks page 12-15) were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 16, 17, 29-41 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method of treating a solid tumor cancer, comprising
administering to a subject in need thereof a therapeutically effective amount of a salt of
formula AMXT 1501:(capric acid)2  wherein the salt is administered in conjunction with difluoromethylomithine (DFMO), or a pharmaceutically acceptable salt thereof  is novel and non-obvious over the prior art. 
The closest prior art is Samal et al. (Int. J Cancer 133, 2013, 1323 of record. The reference does not teach AMXT 1501:(capric acid)2  as therapeutic agent in conjunction with difluoromethylomithine  in a  method of treating solid  which are the distinct features of instant process. The Applicant’s experimental data showed  unexpectedly results 
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 16, 17, 29-41 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622